UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :            02/24/2020
MARCOS CALCANO,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 11145 (LGS)
                           -against-                          :
                                                              :          ORDER
INDOCHINO APPAREL (US), INC.,                                 :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for February 27,

2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan; it is hereby

        ORDERED that the February 27, 2020, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED that, if Defendant seeks to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.

        The parties did not justify the extended fact discovery period in their submitted proposed

case management plan and scheduling order. The parties should be aware that the Court does
not extend the deadlines for fact and expert discovery absent compelling circumstances.

Dated: February 24, 2020
       New York, New York




                                               2
